
	
		I
		111th CONGRESS
		1st Session
		H. R. 3428
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Reichert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to require a corresponding reduction in the authorization to purchase each time
		  a repayment is made for assistance received under the Troubled Asset Relief
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Reclaiming Bailout Funds for Taxpayers
			 Act.
		2.Corresponding
			 reduction in authorization to purchase
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is
			 amended by adding at the end the following new section:
				
					137.Corresponding
				reduction in authorization to purchaseEach time a financial institution makes a
				repayment of assistance provided under this title, the authorization to
				purchase authority under section 115 shall be reduced by a corresponding dollar
				amount.
					.
			(b)Conforming
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 136 the following new item:
				
					
						137. Corresponding reduction in
				authorization to
				purchase.
					
					.
			
